ALLOWABILITY NOTICE
	Applicant’s response, dated 11/19/20, has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/20 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly having driver and a housing; the housing having a base portion and a sleeve portion extending upwardly from the base portion at an angle less than vertical; the driver detachably mounted in the sleeve portion; a light-emitting assembly operably connected to the driver and configured for downward emission of light from a light source of the light-emitting assembly; the light-emitting assembly detachably secured to the base portion of the driver assembly and positioned below the driver assembly; wherein the overhead light fixture is configured so that, when the light-emitting assembly is detached from base portion, the driver is removable downwardly through the base portion and through a space previously occupied by the light-emitting assembly.
The closest prior art, Miletich [US 9169983] teaches the details of an overhead light wherein a driver may be replaced from below, but fails to teach wherein the driver is mounted at an angle less than 
Because the prior art of record fails to teach or disclose the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly having driver and a housing; the housing having a base portion and a sleeve portion extending upwardly from the base portion at an angle less than vertical; the driver detachably mounted in the sleeve portion; a light-emitting assembly operably connected to the driver and configured for downward emission of light from a light source of the light-emitting assembly; the light-emitting assembly detachably secured to the base portion of the driver assembly and positioned below the driver assembly; wherein the overhead light fixture is configured so that, when the light-emitting assembly is detached from base portion, the driver is removable downwardly through the base portion and through a space previously occupied by the light-emitting assembly, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 3 and its dependent claims, the claims recite the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly having driver and a housing; the housing having a base portion and a sleeve portion extending upwardly from the base portion at an angle less than vertical: the driver detachably mounted in the sleeve portion; a light-emitting assembly operably connected to the driver and configured for downward emission of light from a light source of the light-emitting assembly; the light-emitting assembly detachably secured to the base portion of the driver assembly and positioned below the driver assembly; a mounting bracket configured to be secured to the canopy; the mounting bracket having a pass-through opening; wherein the light engine and the driver assembly are secured to opposing sides of the mounting bracket; wherein the mounting bracket comprises a plurality of arms extending from a central region, wherein the pass-through opening is disposed in the central region; wherein the overhead light fixture is configured so that, when the light-emitting assembly is detached from base portion, the driver is removable downwardly through the base portion.

Because the prior art of record fails to teach or disclose the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly having driver and a housing; the housing having a base portion and a sleeve portion extending upwardly from the base portion at an angle less than vertical: the driver detachably mounted in the sleeve portion; a light-emitting assembly operably connected to the driver and configured for downward emission of light from a light source of the light-emitting assembly; the light-emitting assembly detachably secured to the base portion of the driver assembly and positioned below the driver assembly; a mounting bracket configured to be secured to the canopy; the mounting bracket having a pass-through opening; wherein the light engine and the driver assembly are secured to opposing sides of the mounting bracket; wherein the mounting bracket comprises a plurality of arms extending from a central region, wherein the pass-through opening is disposed in the central region; wherein the overhead light fixture is configured so that, when the light-emitting assembly is detached from base portion, the driver is removable downwardly through the base portion, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record. 
As to claim 11 and its dependent claims, the claims recite the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly having driver and a housing; the housing having a base portion and a sleeve portion extending upwardly from the base portion; the driver mounted in the sleeve portion; a light-emitting assembly disposed below the driver assembly and detachably secured to the base portion of the driver assembly, the light-emitting assembly having a lens configured for downward and lateral emission of light from a light source of the light-emitting assembly; a bezel peripherally surrounding the lens and controlling a degree of lateral emission of light from the light fixture; wherein the overhead light fixture is configured so that, when the light-emitting assembly is 
The closest prior art, Miletich [US 9169983] teaches the details of an overhead light wherein a driver may be replaced from below, but fails to teach wherein the driver is mounted at an angle less than vertical and wherein the driver is removable downwardly through the base portion and through a space previously occupied by the light emitting assembly. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly having driver and a housing; the housing having a base portion and a sleeve portion extending upwardly from the base portion; the driver mounted in the sleeve portion; a light-emitting assembly disposed below the driver assembly and detachably secured to the base portion of the driver assembly, the light-emitting assembly having a lens configured for downward and lateral emission of light from a light source of the light-emitting assembly; a bezel peripherally surrounding the lens and controlling a degree of lateral emission of light from the light fixture; wherein the overhead light fixture is configured so that, when the light-emitting assembly is detached from the base portion, the driver is removable downwardly through the base portion through a space previously occupied by the light-emitting assembly, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record. 
As to claim 13 and its dependent claims, the claims recite the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly having driver and a housing; the housing having a base portion and a sleeve portion extending upwardly from the base portion; the driver mounted in the sleeve portion; a light-emitting assembly disposed below the driver assembly and detachably secured to the base portion of the driver assembly, the light-emitting assembly having a lens configured for downward and lateral emission of light from a light source of the light-emitting assembly; a bezel peripherally surrounding the lens and controlling a degree of lateral emission of light from the light fixture: wherein the overhead light fixture is configured so that, when the light-emitting assembly is detached from the base portion, the driver is removable downwardly through the base portion; wherein 
The closest prior art, Miletich [US 9169983] teaches the details of an overhead light wherein a driver may be replaced from below, but fails to teach wherein the driver is mounted at an angle less than vertical and wherein the driver is removable downwardly through the base portion and through a space previously occupied by the light emitting assembly. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of an overhead light fixture for mounting to a canopy, comprising: a driver assembly having driver and a housing; the housing having a base portion and a sleeve portion extending upwardly from the base portion; the driver mounted in the sleeve portion; a light-emitting assembly disposed below the driver assembly and detachably secured to the base portion of the driver assembly, the light-emitting assembly having a lens configured for downward and lateral emission of light from a light source of the light-emitting assembly; a bezel peripherally surrounding the lens and controlling a degree of lateral emission of light from the light fixture: wherein the overhead light fixture is configured so that, when the light-emitting assembly is detached from the base portion, the driver is removable downwardly through the base portion; wherein the bezel is either a first bezel or a second bezel; wherein the first bezel is configured to be disposed around the lens and block a first portion of light laterally emitted from the lens when disposed around the lens; wherein the second bezel is configured to be disposed around the lens and block a second portion of light laterally emitted from the lens when disposed around the lens: wherein the second portion is greater than the first portion; wherein the first bezel has a smaller height than a height of the second bezel, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record. 
As to claim 16 and its dependent claims, the claims recite the details of a method of servicing an overhead light fixture installed in an overhead canopy; the canopy having a canopy sheet and a fixture-receiving opening therethrough; the overhead light fixture comprising a driver assembly and a light-emitting assembly; the light-emitting assembly detachably secured to the canopy and configured for downward emission of light from a light source of the light-emitting assembly; the driver assembly comprising a driver operatively connected to the light source; wherein the driver assembly is disposed above the canopy and the light-emitting assembly is disposed below the canopy; the method comprising: dismounting the light-emitting assembly from the canopy; thereafter, removing the driver from below the canopy by moving the driver downward out the fixture-receiving opening and through a space previously occupied by the light-emitting assembly; while the driver is removed, servicing or replacing the driver with a replacement driver; installing the serviced or replacement driver by moving the serviced or replacement driver upward through the fixture-receiving opening; remounting the light-emitting assembly to the canopy and operatively connecting the light-emitting assembly to the serviced or replacement driver.
The closest prior art, Miletich [US 9169983] teaches the details of an overhead light wherein a driver may be replaced from below, but fails to teach wherein the driver is mounted at an angle less than vertical and wherein the driver is removable downwardly through the base portion and through a space previously occupied by the light emitting assembly. No other cited art cures such a deficiency.
Because the prior art of record fails to teach or disclose the details of a method of servicing an overhead light fixture installed in an overhead canopy; the canopy having a canopy sheet and a fixture-receiving opening therethrough; the overhead light fixture comprising a driver assembly and a light-emitting assembly; the light-emitting assembly detachably secured to the canopy and configured for downward emission of light from a light source of the light-emitting assembly; the driver assembly comprising a driver operatively connected to the light source; wherein the driver assembly is disposed above the canopy and the light-emitting assembly is disposed below the canopy; the method comprising: dismounting the light-emitting assembly from the canopy; thereafter, removing the driver from below the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875